Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11/039,379. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 2015/0208443).
Regarding claim 1, Jung discloses a radio access method (Jung, paragraph [0002], wireless communication), comprising: 
receiving indication signaling transmitted by a base station, wherein the indication signaling comprises access manner notification signaling or a reference signal (Jung, Figs. 1, 3; paragraph [0005], base station makes a trial to transmit a predetermined signal in N directions at least M times and the mobile station receives the N beams using M reception beams; paragraph [0006], base station transmits specific reference signal N x M times; paragraph [0009], receiving a synchronization channel and a broadcast control channel from a base station; paragraph [0050], bases station transmits wide beam signals WB1,2,3,4 and DL narrow beam reference signals NB1a,b,c,d,e); 
determining a transmission mode of an access signal according to the indication signaling (Jung, Fig. 1; paragraph [0009], selecting a transmission beam for transmitting an uplink access signal base on the receiving; paragraph [0053], access response may include the best UL narrow beam information and UL/DL control channel initial setup information); and 
transmitting the access signal in the transmission mode (Jung, Fig. 1; paragraph [0009], transmitting the uplink access signal using the selected transmission beam);
wherein the transmission mode comprises a transmit beam and/or a transmit beam direction (Jung, Fig. 1; paragraph [0005], base station makes a trial to transmit a predetermined signal in N directions at least M times and the mobile station receives the N beams using M reception beams; paragraph [0009], selecting a transmission beam for transmitting an uplink access signal based on the received synchronization channel and a broadcast control channel), 
wherein the determining a transmission mode of an access signal according to the indication signaling (Jung, Fig. 1; paragraph [0009], selecting a transmission beam for transmitting an uplink access signal based on the received synchronization channel and a broadcast control channel) comprises: 
determining the transmission mode according to the access manner notification signaling (Jung, Fig. 1; paragraph [0009], selecting a transmission beam for transmitting an uplink access signal base on the received synchronization channel and a broadcast control channel), or 
determining the transmission mode according to a reference signal detection (Jung, Fig. 1; paragraph [0009], selecting a transmission beam for transmitting an uplink access signal base on the received synchronization channel and a broadcast control channel); and 
wherein an access channel resource occupied by the access signal has a first mapping relationship with the transmission mode of the access signal, the first mapping relationship indicates that the access signal transmitted in different transmission modes occupies different access channel resources (Jung, Fig. 3, WB1 .. WB4, NB1a .. NB1e; paragraph [0079], mobile station transmits through UL transmission beam corresponding to the best UL transmission beam information received on resource region configured based on control channel setup information received; paragraph [0097], mobile station selects the transmission beam and time for transmitting UL access signal); or 
wherein the access signal has a third mapping relationship with the transmission mode of the access signal, the third mapping relationship indicates an access signal set to which the access signal belongs and that different access signal sets obtained by dividing access signals correspond to different transmission modes (Jung, Fig. 3, WB1 .. WB4, NB1a .. NB1e; paragraph [0071], UL access signal includes beam group indication; paragraph [0079], mobile station transmits through UL transmission beam corresponding to the best UL transmission beam information received on resource region configured based on control channel setup information received; paragraph [0097], mobile station selects the transmission beam and time for transmitting UL access signal).  

Regarding claim 3, Jung discloses the method of claim 1, wherein the determining the transmission-3-4836-3956-5709.1Atty. Dkt. No. 118517-0135 (EX190126PPE-US) mode according to a reference signal detection comprises: 
detecting a reference signal transmitted in M transmission modes, wherein M is greater than or equal to 1 (Jung, Fig. 1; paragraph [0005], base station makes a trial to transmit a predetermined signal in N directions at least M times and the mobile station receives the N beams using M reception beams; paragraph [0006], base station transmits specific reference signal N x M times; paragraph [0009], selecting a transmission beam for transmitting an uplink access signal base on the receiving); 
selecting N transmission modes from the M transmission modes of the reference signal, wherein N is less than or equal to M (Jung, Fig. 1; paragraph [0005], base station makes a trial to transmit a predetermined signal in N directions at least M times and the mobile station receives the N beams using M reception beams; paragraph [0006], base station transmits specific reference signal N x M times; paragraph [0009], selecting a transmission beam for transmitting an uplink access signal base on the receiving); and 
determining N transmission modes of the access signal at least according to the selected N transmission modes of the reference signal (Jung, Fig. 1; paragraph [0005], base station makes a trial to transmit a predetermined signal in N directions at least M times and the mobile station receives the N beams using M reception beams; paragraph [0006], base station transmits specific reference signal N x M times; paragraph [0009], selecting a transmission beam for transmitting an uplink access signal base on the receiving).  

Regarding claim 4, Jung discloses the method of claim 1, wherein the reference signal comprises at least one of: 
a base station-specific reference signal configured by the base station (Jung, paragraph [0006], base station transmits a specific reference signal at least N x M times); 
a dedicated demodulation reference signal configured by the base station; 
a dedicated reference signal, configured by the base station, for a terminal to select a beam direction (Jung, Figs. 1, 3; paragraph [0005], base station makes a trial to transmit a predetermined signal in N directions at least M times and the mobile station receives the N beams using M reception beams; paragraph [0006], base station transmits specific reference signal N x M times; paragraph [0009], receiving a synchronization channel and a broadcast control channel from a base station; paragraph [0050], bases station transmits wide beam signals WB1,2,3,4 and DL narrow beam reference signals NB1a,b,c,d,e); 
a dedicated reference signal, configured by the base station, for the terminal to select the transmission mode (Jung, Figs. 1, 3; paragraph [0005], base station makes a trial to transmit a predetermined signal in N directions at least M times and the mobile station receives the N beams using M reception beams; paragraph [0006], base station transmits specific reference signal N x M times; paragraph [0009], receiving a synchronization channel and a broadcast control channel from a base station; paragraph [0050], bases station transmits wide beam signals WB1,2,3,4 and DL narrow beam reference signals NB1a,b,c,d,e); or 
a downlink synchronization signal (Jung, paragraph [0009], receiving a synchronization channel and a broadcast control channel from a base station).  

Regarding claim 5, Jung discloses the method of claim 1, wherein in response to an access signal transmission failures (Jung, paragraph [0101], HARQ; paragraph [0102], number of UL signal retransmission times; paragraph [0103], uplink failure), the method further comprises: 
re-determining the transmission mode of the access signal according to the indication signaling, and transmitting the access signal in the re-determined transmission mode, wherein K is greater than or equal to 1 (Jung, paragraph [0102], return the procedure to step 103, select UL transmission/reception direction; paragraph [0103], reattempting the UL signal transmission from the beginning of the procedure, receiving reference signals and control information), and
wherein the access signal transmission failure comprises: failing to receive an access response signal (Jung, paragraph [0102], if the access response signal is not received), or receiving an access response signal carrying no response information corresponding to the access signal.  

Regarding claim 6, Jung discloses a radio access method (Jung, paragraph [0002], wireless communication), comprising: 
selecting, by a terminal, N1 access channel resources from access channel resources and transmitting an access signal in N2 transmission modes: wherein N1 is a positive integer and N2 is a positive integer less than or equal to N1 (Jung, Fig. 1; paragraph [0005], base station makes a trial to transmit a predetermined signal in N directions at least M times and the mobile station receives the N beams using M reception beams; paragraph [0006], base station transmits specific reference signal N x M times; paragraph [0009], selecting a transmission beam for transmitting an uplink access signal base on the receiving; Fig. 5A, MS 405; paragraph [0066], MS405 transmits the uplink access signal through the uplink control block);
wherein the N1 access channel resources occupied by the access signal have a first mapping relationship with the N2 transmission modes of the access signal, the first mapping relationship indicates that when N2 is equal to N1, the access signal transmitted in different transmission modes occupies different access channel resources (Jung, Fig. 3, WB1 ... WB4, NB1a ... NB1e; paragraph [0050], bases station transmits wide beam signals WB1,2,3,4 and DL narrow beam reference signals NB1a,b,c,d,e; paragraph [0066], mobile station may use all or only some of the selected beams repeatedly at step 505; paragraph [0079], mobile station transmits through UL transmission beam corresponding to the best UL transmission beam information received on resource region configured based on control channel setup information received; paragraph [0097], mobile station selects the transmission beam and time for transmitting UL access signal).  

Regarding claim 7, Jung discloses the method of claim 6, wherein the access signal is transmitted in the N2 transmission modes each time within a preset number of transmissions; after the preset number of transmissions, the access signal is transmitted in N3 transmission modes; wherein N3 is a positive integer, and the N3 transmission modes are different from the N2 transmission modes (Jung, Fig. 3, WB1 ... WB4, NB1a ... NB1e; paragraph [0005], base station makes a trial to transmit a predetermined signal in N directions at least M times and the mobile station receives the N beams using M reception beams; paragraph [0050], bases station transmits wide beam signals WB1,2,3,4 and DL narrow beam reference signals NB1a,b,c,d,e; paragraph [0066], mobile station may use all beams at step 506, after using only some beams at step 505; paragraph [0079], mobile station transmits through UL transmission beam corresponding to the best UL transmission beam information received on resource region configured based on control channel setup information received; paragraph [0097], mobile station selects the transmission beam and time for transmitting UL access signal).  

Regarding claim 8, Jung discloses the method of claim 7, wherein the N3 transmission modes are different from the N2 transmission modes in one of the following manners: the N3 transmission modes are different from part of the N2 transmission modes; and the N3 transmission modes are different from all of the N2 transmission modes (Jung, Fig. 3, WB1 ... WB4, NB1a ... NB1e; paragraph [0066], mobile station may use all beams at step 506, after using only some beams at step 505; paragraph [0079], mobile station transmits through UL transmission beam corresponding to the best UL transmission beam information received on resource region configured based on control channel setup information received; paragraph [0097], mobile station selects the transmission beam and time for transmitting UL access signal).  

Regarding claim 9, Jung discloses the method of claim 7, wherein the preset number of transmissions is configured by a base station or configured by default or configured by the terminal (Jung, Fig. 3, paragraph [0080], resource region configured based on control channel configuration transmitted by the base station).  

Regarding claim 10, Jung discloses the method of claim 7, wherein both the N2 transmission modes and the N3 transmission modes are selected from a transmission mode set Q (Jung, Fig. 6, paragraph [0068], transmission beam groups; paragraph [0073], relationship between wide and narrow transmission beams, map one wide beam to the narrow beam in the region of the wide beam).  

Regarding claim 11, Jung discloses the method of claim 10, wherein a transmission mode in the transmission mode set Q is configured by a base station or configured by default or determined by the terminal by detecting a reference signal (Jung, Fig. 3, paragraph [0080], resource region configured based on control channel configuration transmitted by the base station).  

Regarding claim 12, Jung discloses the method of claim 11, wherein the reference signal comprises at least one of: 
a base station-specific reference signal configured by the base station (Jung, paragraph [0006], base station transmits a specific reference signal at least N x M times); 
a dedicated demodulation reference signal configured by the base station; 
a dedicated reference signal, configured by the base station, for a terminal to select a beam direction (Jung, Figs. 1, 3; paragraph [0005], base station makes a trial to transmit a predetermined signal in N directions at least M times and the mobile station receives the N beams using M reception beams; paragraph [0006], base station transmits specific reference signal N x M times; paragraph [0009], receiving a synchronization channel and a broadcast control channel from a base station; paragraph [0050], bases station transmits wide beam signals WB1,2,3,4 and DL narrow beam reference signals NB1a,b,c,d,e); 
a dedicated reference signal, configured by the base station, for the terminal to select the transmission mode (Jung, Figs. 1, 3; paragraph [0005], base station makes a trial to transmit a predetermined signal in N directions at least M times and the mobile station receives the N beams using M reception beams; paragraph [0006], base station transmits specific reference signal N x M times; paragraph [0009], receiving a synchronization channel and a broadcast control channel from a base station; paragraph [0050], bases station transmits wide beam signals WB1,2,3,4 and DL narrow beam reference signals NB1a,b,c,d,e); or 
a downlink synchronization signal (Jung, paragraph [0009], receiving a synchronization channel and a broadcast control channel from a base station).  

Regarding claim 13, Jung discloses the method of claim 6, wherein the selecting, by a terminal, N1 access channel resources from access channel resources and transmitting an access signal in N2 transmission modes specifically comprises:
selecting, by the terminal, an access signal set from P access signal sets, selecting an access signal from the selected access signal set, and transmitting the selected access signal on the selected N1 access channel resources (Jung, Fig. 3, WB1 ... WB4, NB1a ... NB1e; paragraph [0066], mobile station may use only some beams at step 505; paragraph [0079], mobile station transmits through UL transmission beam corresponding to the best UL transmission beam information received on resource region configured based on control channel setup information received; paragraph [0097], mobile station selects the transmission beam and time for transmitting UL access signal); 
wherein the P access signal sets have a one-to-one mapping relationship with transmission modes in which a base station transmits a reference signal to the terminal (Jung, Fig. 6, paragraph [0068], transmission beam groups; paragraph [0073], relationship between wide and narrow transmission beams, map one wide beam to the narrow beam in the region of the wide beam).  

Regarding claim 14, Jung discloses the method of any one of claim 6, wherein after the selecting, by the terminal, N1 access channel resources from access channel resources and transmitting an access signal in N2 transmission modes, the method further comprises: receiving, by the terminal, an access response message transmitted by the base station (Jung, paragraph [0009], receiving an access response from the base station).  

Regarding claim 15, Jung discloses the method of claim 14, wherein a transmission mode of the access response message transmitted by the base station is the same as a transmission mode of a reference signal corresponding to an access signal set to which the access signal selected by the terminal belongs (Jung, paragraph [0066], mobile station transmits UL access signal including best DL transmission beams; paragraph [0092], base station determines DL narrow or wide transmission beam to be used for access response signal based on transmission beam information in the UL access signal).

Regarding claim 16, Jung discloses the method of claim 14, wherein the access response message comprises at least one of: indication information of a transmission mode of an uplink data message transmitted to the base station; indication information of an index of an access channel used by the terminal to transmit the access signal; or indication information of an index of an access channel on which the access signal transmitted by the terminal has been detected by the base station (Jung, paragraph [0053], access response may include the best UL beam information and control channel setup information for use in the connection setup procedure).  

Claim 17 is rejected under substantially the same rationale as claim 1.  Jung further discloses a processor; a memory for storing processor-executable instructions; wherein the processor is configured (Jung, paragraph [0113], computer instructions provided by a processor).

Claim 18 is rejected under substantially the same rationale as claim 6.  Jung further discloses a processor and a memory for storing computer executable instructions that when executed by the processor cause the processor to perform the method (Jung, paragraph [0113], computer instructions provided by a processor).

Claim 19 is rejected under substantially the same rationale as claim 1.  Jung further discloses non-transitory computer-readable storage medium, configured to store a set of instructions, wherein the set of instructions, when executed by at least one processor, implement the radio access method (Jung, paragraph [0113], computer instructions provided by a processor).

Claim 20 is rejected under substantially the same rationale as claim 6.  Jung further discloses a non-transitory computer-readable storage medium, configured to store a set of instructions, wherein the set of instructions, when executed by at least one processor, implement the radio access method (Jung, paragraph [0113], computer instructions provided by a processor).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0208443) in view of Zhu et al. (US 2018/0076881).

Regarding claim 2, Jung discloses the method of claim 1, wherein the determining the transmission mode of the access signal comprises: 

Jung does not explicitly disclose determining a precoding matrix.

Zhu discloses wherein determining the transmission mode of the access signal comprises: determining a baseband precoding matrix and determining a baseband signal of the access signal according to the baseband precoding matrix; or determining a radio frequency precoding matrix and determining a radio frequency signal of the access signal according to the radio frequency precoding matrix (Zhu, paragraph [0053], precoding matrix at the baseband); or determining a transmit antenna pattern of the access signal; or determining a transmit antenna port of the access signal; or determining transmit power of the access signal.  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for transmission mode of the access signal of Jung to comprise:  determining a baseband precoding matrix and determining a baseband signal of the access signal according to the baseband precoding matrix.  The motivation to combine the references would have been to improve the quality of the signal.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466